Citation Nr: 0807380	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to a disability rating higher than 10 percent 
for the removal of the left testicle and epididymis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
August 1976.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In December 2007, the veteran and his wife testified before 
the undersigned Veterans Law Judge at a videoconference 
hearing.  A transcript of that proceeding is of record.

The Board notes that the veteran submitted a notice of 
disagreement with a March 2006 rating decision that assigned 
an initial disability rating of 10 percent for flat feet.  In 
August 2006, the RO sent him a statement of the case on the 
issue and informed him of the requirement that he submit a 
timely substantive appeal to perfect his appeal.  Thereafter, 
the issue was not addressed in any written communication from 
the veteran.  At the December 2007 hearing, the veteran 
informed the undersigned Veterans Law Judge that he did not 
recall submitting a substantive appeal.  Therefore, the Board 
has concluded that the veteran is not currently seeking 
appellate review with respect to this issue.

The Board notes that shortly after the hearing the veteran 
submitted additional evidence pertaining to the claim for 
service connection for bilateral hearing loss disability.  In 
December 2007, he submitted a written statement waiving his 
right to have this evidence initially considered by the 
originating agency. 

The Board also notes that a December 2007 statement from the 
veteran's private physician raises the issue of entitlement 
to service connection for tinnitus.  That issue is referred 
to the originating agency for appropriate action.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss disability that is 
etiologically related to in-service noise exposure.

2.  The veteran's service-connected disability is manifested 
by no more than loss of the left testicle and epididymis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

2.  The criteria for a disability rating higher than 10 
percent for the removal of the left testicle and epididymis 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.115b, Diagnostic Code 7524 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran has been provided all 
required notice in response to his service connection claim.  
In addition, as explained below, the Board has determined 
that the evidence currently of record is sufficient to 
substantiate this claim.  Therefore, no further development 
with respect to this claim is required under 38 U.S.C.A. 
§§ 5103, 5103A or 38 C.F.R. § 3.159.

Wit respect to the claim for an increased rating, the record 
reflects that the RO provided the veteran with notice 
required under the VCAA, to include notice that he should 
submit any pertinent evidence in his possession, by letters 
mailed in September 2004 and March 2007.  Although the 
veteran was not provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
until March 2007, after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that a higher 
disability rating for removal of the left testicle and 
epididymis is not warranted.  Consequently, no effective date 
will be assigned, so the failure to provide timely notice 
with respect to that element of the claim is no more than 
harmless error.  

The Board notes that the Court recently found that VA's 
notice letters in claims for increased ratings were 
insufficient if they did not detail criteria for higher 
ratings with some level of specificity.  See Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Because the September 2004 notice letter to the veteran only 
generally requested that he submit evidence showing that his 
service-connected disability had worsened, the letter is 
defective under Vazquez-Flores.  The Board finds, however, 
that the veteran is not prejudiced by receiving only general 
notice at the outset of the claim because he subsequently was 
advised of the specific diagnostic code criteria in the March 
2006 statement of the case.  The March 2007 letter informed 
him of the types of medical and lay evidence that he could 
submit to substantiate his claim.  Additionally, the veteran 
has shown actual knowledge of the criteria necessary to 
substantiate his claim.  Specifically, he has participated in 
the appeals process and presented evidence explaining how his 
service-connected disability has worsened.  Hence, he has 
demonstrated his understanding of the evidence needed to 
substantiate his claim.

At the December 2007 hearing, the veteran's representative 
requested that the veteran be afforded a new VA examination 
because the symptoms of his service-connected disability had 
increased in severity since his last examination in March 
2007.  Although VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination where 
necessary to reach a decision on the claim, the Board has 
concluded that such an examination is not warranted.  The 
symptoms that the veteran described as having worsened 
pertain to urinary dysfunction and are not relevant to the 
increased rating claim on appeal.  

The Board also notes that, the veteran's service personnel 
records, VA medical records, and private medical records have 
been obtained.  The veteran also has been afforded VA 
examinations.  Neither the veteran nor his representative has 
identified any additional evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claims

I.  Bilateral Hearing Loss Disability

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his in-service noise exposure.  He testified in December 2007 
that he regularly was exposed to large artillery fire in 
service.  He also described two particular incidents during 
which he was exposed to loud noises while standing in close 
proximity to an exploding grenade and two large guns.

Although the veteran's service medical records contain no 
diagnosis of hearing loss disability, the Board finds that 
the veteran's testimony regarding his military noise exposure 
is credible.  His statements are consistent with his DD Form 
214, which reflects that his military occupational specialty 
was field artillery crewman.

The earliest post-service medical evidence of any pertinent 
complaint or abnormal finding is an October 1994 private 
treatment record, noting that the veteran complained of 
decreased hearing ability in both ears.  In a September 1998 
VA outpatient treatment record, it was noted that the veteran 
reported a history of in-service exposure to noise from field 
artillery.  Audiometric testing revealed hearing loss 
disability as defined in 38 C.F.R. § 3.385, and he was 
diagnosed with moderately severe bilateral sensorineural 
hearing loss.

The Board notes that the record contains two conflicting 
opinions regarding the etiology of the veteran's bilateral 
hearing loss disability.  A December 2004 VA examiner opined 
that the veteran's hearing loss was less likely than not 
related to his military service but provided no rationale for 
his opinion.  In a December 2007 statement, a private 
physician opined that the veteran's hearing loss was directly 
related to his military noise exposure, including his 
exposure to field artillery fire.  He further stated that the 
veteran's subsequent occupational noise exposure as a postal 
worker was minimal and had no bearing on his pre-existing 
hearing loss.

The Board has considered the conflicting opinions and 
determined that the opinion of the private physician is 
entitled to greater probative weight than the opinion of the 
VA examiner.  The private physician's opinion, which links 
the veteran's current hearing loss disability to his military 
noise exposure, is consistent with the evidence showing that 
the veteran was exposed to artillery fire during active duty.  
Additionally, unlike the VA examiner, the private physician 
addressed the issue regarding whether the veteran's post-
service noise exposure affected his hearing disability.

In sum, the Board is satisfied that the evidence supporting 
the claim is at least in equipoise with that against the 
claim.  Accordingly, service connection for bilateral hearing 
loss disability is warranted.

II.  Removal of Left Testicle and Epididymis

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

The veteran's disability currently is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7524, for 
removal of the left testis and epididymis.  This disability 
rating was assigned in a February 1977 rating decision, which 
granted the veteran's original claim for service connection.  
Under the version of Diagnostic Code 7524 in effect at that 
time, the removal of one testis warranted a 10 percent 
disability rating.  See 38 C.F.R. § 4.115a, Diagnostic Code 
7524 (1976).  The Board notes that the 10 percent disability 
rating currently assigned for the veteran's disability is a 
protected as it has been in effect for more than 20 years.  
See 38 C.F.R. § 3.951(b) (2007).

Under the current version of Diagnostic Code 7524, a 
noncompensable rating is assigned for removal of one testis, 
and a 30 percent rating is assigned for removal of both 
testes.  A note following the code states that in cases of 
the removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunction of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected loss.  
Testis, undescended, or congenitally undeveloped is not a 
ratable disability.

The reports of VA examinations performed in December 2004 and 
March 2007 note that the veteran's left testicle was absent 
and his right testicle normal.  The veteran has not alleged 
nonfunctioning of his remaining, non-service-connected 
testicle, and there is no medical evidence of record 
indicating that it is either absent or nonfunctional.  
Accordingly, the Board finds that a disability rating higher 
than 10 percent for removal of left testicle and epididymis 
is not warranted.

The Board has considered whether the veteran is entitled to a 
higher disability under another diagnostic code.  In this 
regard, the Board notes that the veteran presented testimony 
regarding his urinary symptoms at the December 2007 hearing.  
This testimony appears to have been offered in response to 
the March 2006 statement of the case, which described the 
rating criteria for Diagnostic Code 7524 and Diagnostic Code 
7525.  The latter code pertains to chronic epididymo-
orchitis, which is rated as urinary tract infection under 
38 C.F.R. § 4.115a (2007).

After carefully reviewing the record, the Board has concluded 
that Diagnostic Code 7525 is inapplicable to the veteran's 
service-connected disability.  Although the veteran developed 
left-sided epididymitis in service and, according to a 
private treatment record, developed right-sided epididymitis 
in April 1990, there is no evidence that he experiences 
chronic epididymitis.  As noted, the December 2004 and March 
2007 VA examinations revealed no abnormalities of the right 
testicle.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a disability rating higher than 10 
percent.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).
  
Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the veteran 
has not required frequent hospitalization for his disability 
and that the manifestations of the disability are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Therefore, the 
Board has determined that referral of the claim for extra-
schedular consideration is not warranted.


ORDER

Service connection for bilateral hearing loss disability is 
granted.

A disability rating higher than 10 percent for removal of the 
left testicle and epididymis is denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


